August 31, 2009
 
Secure America Acquisition Corporation
1005 North Glebe Road, Suite 550
Arlington, Virginia 22201
Attention of C. Thomas McMillen, Chairman and
Co-Chief Executive Officer
 
Ultimate Escapes Holdings, LLC
3501 W. Vine Street, Suite 225
Kissimmee, Florida 34741
Attention of James M. Tousignant, President and
Chief Executive Officer
 
Re: Transfer of Founder Shares
 
Dear Sirs:
 
This letter is being provided pursuant to Section 5.18 of the Contribution
Agreement to be entered into by and among Secure America Acquisition
Corporation, a Delaware corporation (“Secure”), Ultimate Escapes Holdings, LLC,
and the Member Representative (the “Agreement”), and memorializes our agreement
regarding the possible cancellation of Founder Shares (as defined below).
Capitalized terms otherwise not defined herein shall have the meanings ascribed
to them in the Agreement.
 
Each of the undersigned hereby confirm(s) that the number of shares of common
stock of Secure, par value $0.0001 per share (the “Common Stock”), that were
acquired by the undersigned as beneficial and/or record owner thereof prior to
the initial public offering (the “IPO”) by Secure of its shares of Common Stock
(the “Founder Shares”), set forth in the section entitled, “Principal
Stockholders,” of the prospectus relating to Secure’s IPO is accurate as of the
date of this letter.
 
Each of the undersigned hereby agrees that, on or prior to the Effective Time,
the undersigned shall transfer to Secure, for no additional consideration, such
number of Founder Shares beneficially owned and/or owned of record by such
undersigned, on a pro rata basis with all other holders of Founder Shares, such
that all issued and outstanding Founder Shares shall equal twenty percent (20%)
(after taking into account any shares of Common Stock that are expected to be
redeemed and any shares of Common Stock that are expected to be cancelled as a
result of forward sales agreement or similar arrangements (including repayment
of bridge loans) made by Secure in connection with obtaining the Secure Required
Vote) of the issued and outstanding shares of Common Stock of Secure immediately
prior to the Effective Time (collectively, the “Pro Rata Founder Share
Reduction”). Under no circumstances shall the aggregate ownership of the
undersigned holders of Founder Shares be reduced below the Pro Rata Founder
Share Reduction.
 
In addition, Secure America Acquisition Holdings, LLC further agrees to the
terms of the amendment to the warrant agreement, in the form attached hereto as
Exhibit A, and shall execute the same when presented for execution at the
closing of the transactions contemplated by the Agreement.
 
In the event the Agreement is terminated or abandoned pursuant to Article VII of
the Agreement, the terms of this letter shall be null and void and of no further
force and effect.
 
(Remainder of page intentionally left blank. Signature page(s) to follow.)
 

--------------------------------------------------------------------------------


 
Sincerely,
 
SECURE AMERICA ACQUISITION
 
SECURE AMERICA ACQUISITION
HOLDINGS, LLC, beneficial owner of 2,360,000 Founder Shares and 2,075,000
Founder Warrants
 
HOLDINGS, LLC, record owner of 2,360,000 Founder Shares and 2,075,000 Founder
Warrants, by its Managing Member, Secure America Holdings, LLC
     
/s/ Philip A. McNeill
 
/s/ C. Thomas McMillen
By: Philip A. McNeill, beneficial owner
 
By: C. Thomas McMillen
    Chief Executive Officer
/s/ S. Kent Rockwell
 
 
By: S. Kent Rockwell, beneficial owner
         
/s/ Philip A. McNeill
   
Philip A. McNeill, record and beneficial
   
owner of 30,000 Founder Shares
         
/s/ S. Kent Rockwell
   
S. Kent Rockwell, record and beneficial
   
owner of 30,000 Founder Shares
         
/s/ Asa Hutchinson
   
Asa Hutchinson, record and beneficial
owner of 50,000 Founder Shares
         
/s/ Mark A. Frantz
   
Mark A. Frantz, record and beneficial owner
of 20,000 Founder Shares
         
/s/ Brian C. Griffin
   
Brian C. Griffin, record and beneficial
owner of 10,000 Founder Shares
   

 

--------------------------------------------------------------------------------


 
Acknowledged and agreed:
 
ULTIMATE ESCAPES HOLDINGS, LLC
         
By:
/s/ James M. Tousignant
     
James M. Tousignant, President and Chief Executive Officer
               
SECURE AMERICA ACQUISITION CORPORATION
           
By:
/s/ C. Thomas McMillen
     
C. Thomas McMillen, Co-Chief Executive Officer

 

--------------------------------------------------------------------------------


 